ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JOLLY, SMITH and GARZA, Circuit Judges.
PER CURIAM:
This court reversed the district court’s judgment conditionally granting a writ of habeas corpus. Brewer v. Dretke, 442 F.3d 273 (5th Cir.2006) (reversing Brewer v. Dretke, 2004 WL 1732312, 2004 U.S. Dist. LEXIS 14761 (N.D.Tex. Aug. 2, 2004)). The Supreme Court reversed. Brewer v. Quarterman, — U.S. —, 127 S.Ct. 1706, 167 L.Ed.2d 622 (2007).
The state acknowledges that in light of the denial of the petition for writ of certiorari in Nelson v. Quarterman, 472 F.3d 287 (5th Cir.2006) (en banc), cert. denied, — U.S. —, 127 S.Ct. 2974, 168 L.Ed.2d 719 (2007), this court should re*211mand for re-entry of the conditional grant of habeas corpus relief. Accordingly, this matter is REMANDED so that the district court can re-enter its judgment to provide that a writ shall issue, vacating the sentence and commuting it to life imprisonment unless, within 180 days of the reentry of judgment, the state grants a new sentencing hearing or commutes the sentence to life imprisonment.